UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SINGH JASPAL,

                                      Petitioner,                     Case # 19-CV-6328-FPG
v.
                                                                      DECISION AND ORDER
WILLIAM P. BARR, et al.,

                                      Respondents.


       Petitioner Singh Jaspal brought this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, challenging his continued detention at the Buffalo Federal Detention Facility. ECF

No. 1. Respondents notified the Court that on September 11, 2019, Petitioner was removed from

the United States. Respondents now move to dismiss the petition, arguing that Petitioner’s

removal renders the case moot. ECF Nos. 5, 6. Because the Court agrees, Respondents’ motion

is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-CV-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the petitioner is removed. See, e.g., Torres

v. Sessions, No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y. Oct. 29, 2018) (collecting

cases); Garcia v. Holder, No. 12 Civ. 3792, 2013 WL 6508832, at *2 (S.D.N.Y. Dec. 11, 2013)

(same). This is because the relief sought in the “habeas proceeding—namely, release from

continued detention in administrative custody—has been granted.” Arthur v. DHS/ICE, 713 F.

Supp. 2d 179, 182 (W.D.N.Y. 2010).

       Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his petition is dismissed. See id.



                                                    1
                                      CONCLUSION

       Respondents’ Motion to Dismiss (ECF No. 5) is GRANTED and the petition (ECF No. 1)

is DISMISSED. The Clerk of Court will enter judgment and close this case.

       IT IS SO ORDERED.

Dated: September 18, 2019
       Rochester, New York
                                          ______________________________________
                                          HON. FRANK P. GERACI, JR.
                                          Chief Judge
                                          United States District Court




                                             2
